Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 29 March 1801
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister
Atkinson March 29th 1801—

A mind agitated by the Vicissitudes attendant upon the present juncture of publick affairs, & oppressed by a large portion of domestic concerns, cannot often be disposed, nor find leisure to delineate its feelings upon paper—To the almost impossibility of portraying the various sentiments, passions, & exercises of the heart which have been roused in the past winter, I attribute yours, & my Sons silence. For I have received but one letter from each in the course of the last Session of Congress. And for those I am thankful. I have seen, & read the Papers with grief, to find the People so determined upon what we fear will prove their destruction, & really felt my mind relieved, when I found the minority had acceeded—If heaven had been the Object in Contest, they would not have shown half the Zeal, ardor & perseverance. They will find perhaps in this instance, as in others, that “their very Wishes, give them not their Wish”—I could not help thinking that Mr Adams when he left Washington, might like the good Camillus when he quitted Rome wounded at the Ingratitude of those, for whom he had devoted his life, look back, & with uplifted hand wish, that they might not be made sensible of their folly, & Ingratitude, by the Want of his council, & Services—History informs us, that his benevolence had its full revenge—For very soon the exegences of his Country, obliged him to head a numerous Army to extirpate foreign Invaders.
March 31st.
My Son came last night, & brought me your kind letter—I rejoice with you my Sister, that you have all gotten safe to the pleasant fields of Quincy once more—I almost envy my Sister Cranch in living so near that she can visit you immediately, and at all times—
I am glad to hear your Children & Grandsons were well. They promised to write to me. I wish that they loved writing better, & that it was not a task—I hope they will return, I feel attached to them—
I have had many serious melancholly thoughts lately about my Son. I supposed he wished to go into the study of Law—But how he could obtain the knowledge, was what I could not tell—nor where—And the generous offer of Mr Otis was very unexpected—I feel myself greatly obligated for his kindness—Board in Town will be vastly higher than in the Country—perhaps his advantages may be greater in proportion—I would have him consult his best friends—Can I ever press the gratitude I feel for the Patronage & parental care my Son has experienced under your roof—That he has given satisfaction, & conducted with propriety is a Comfort to me—& I feel heartily disposed to do every thing that is in my power for a good Son—I am not personally acquainted with Mr Otis, but with pleasure have read his speeches in publick & presume it is an excellent Situation for William—I am pleased that he thinks to board at Mr Fosters, I hope my Neice will prove a Sister to him in many respects—
I wish I could come in, & see to his things & save you the trouble, find out what he wants, for I question if he knows himself—If there is anything I can get him I will—Does he not want Drawers? if he does, I can make some for him—if you will please to let me know—
I am sorry to hear you are lame, I hope it is not entailed upon our family—for I fear I shall never be quite well again—
Mr Peabody presents his best regards to the President, & begs the favour of a visit accompanied by my Sister—With wishes for your health & happiness under every change of life, I am / Your affectionate Sister 
E Peabody
PS. My love to Cousin Louisa, with my Abbys Duty to her Uncle & Aunt—

